DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16043095, filed on 23 July 2018.
Drawings
The drawings are objected to under 37 CFR 1.84 for including extraneous written matter in Figure 16. Written matter is reserved for the specification, wherein the description of the drawings is used to describe the drawing views. See MPEP 608.01(F).  
	Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The abstract of the disclosure is objected to because it contains the following which should be avoided:  
Purported merits in lines 6-8: “According to the present disclosure, by the spiked unit detachably installed in the supporter or the rotator, a falling and death leap of a death leap attempter may be inhibited more effectively”.
Correction is required.  See MPEP § 608.01(b) for guidelines on the preparation of patent abstracts.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2016/137058 A1), in view of Clune (US 0,564,591 A).
Regarding claim 1, Kim discloses a falling and death leap defense rotating cylinder system (see Figs. 1-3), comprising: 
a supporter (100 and 400); 
a rotator (200, 220, 300, and P) that is rotatably installed in the supporter, and that inhibits a death leap of a death leap attempter by rotating when grasped by the death leap attempter (see merged translation Abstract of Kim); and  
wherein the rotator comprises a pipe (220) that forms inner space, an axis (P) that is installed in a main body (100) of the supporter and that is arranged in the inner space (see Fig. 6), and a bearing (300) that contacts an inner circumference of the pipe and that is connected to the axis so as to be rotatable in the inner space (see Fig. 6), 
wherein the bearing comprises a plurality of auxiliary axes (A in annotated Figure 5 below) installed on an outer surface of the bearing (see Figs. 5-6), and a stumbling member (340) installed in at least one of the plurality of the auxiliary axes so that the bearing rotated in only one direction (see attached Google Patents translation page 9, lines 14-19),
but does not expressly disclose as claimed a spiked unit that forms a cutting edge, and that is detachably installed in any one or more of the supporter and the rotator.
However, Clune teaches a spiked unit (see Fig. 7) that includes a plurality of cutting edges (ref. 6) formed on the base, and that is detachably installed in the rotator (see page 2 lines 31-53).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the railing system of Kim, with Clune, such that a spiked unit including a plurality of cutting edges is formed on the base, and further the spiked unit is detachably installed in the rotator in order to prevent unwanted climbing or sitting (see Clune page 2 lines 10-14) on the death leap defense system, as well as to deter individuals from attempting to climb the defense system.

    PNG
    media_image1.png
    551
    537
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 5.
Regarding claim 2, Kim discloses wherein the one direction is a direction in which the bearing (300) rotates toward the death leap attempter when the death leap attempter grasps the pipe (see attached Google Patents translation of Kim page 7, line 5).
Regarding claim 3, Kim discloses wherein a diameter of the axis (P in Fig. 6) increases along toward the main body (100) from the bearing (300, see Fig. 6).
Regarding claim 7, Kim discloses wherein the supporter (100 and 400) includes a combining unit (400) combined with a structure (500), the combining unit is installed on an upper surface of the main body (100, see Fig. 6) having narrower width than the combining unit (see annotated Figure 6 below).

    PNG
    media_image2.png
    577
    502
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 6.
Regarding claim 8, Kim discloses wherein the combining unit (400) is combined with the structure (500) by suppressing an outer surface of the structure (see NOTE below).
NOTE: See in Figs. 6-7 that the combining unit 400 suppresses an outer surface of the structure 500 during forced rotation.
Regarding claim 9, Kim discloses wherein the combining unit (400) is provided to have a predetermined angle against a ground (see Fig. 3).
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2016/137058 A1) and Clune (US 0,564,591 A) as applied to claim 1, and further in view of Kim ‘973 (KR 101 714 973 B1).
Regarding claim 4, the combination of Kim and Clune teaches the rotator (200, 220, 300, and P of Kim) comprising a pipe (220 of Kim), but does not expressly teach as claimed wherein the rotator further includes a pressure sensor installed in the inner space of the pipe.
However, Kim ‘973 teaches wherein the rotator further includes a pressure sensor (124) installed in the inner space of the pipe (see merged translation of Kim ‘973, page 3, lines 32-36), in order to provide a system that alerts management personnel immediately when an individual attempts to climb the railing system (see merged translation of Kim ‘973, page 3, lines 32-26). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Clune, with Kim ‘973, such that it comprises a pressure sensor installed in the inner space of the pipe in order to provide a system that alerts management personnel immediately when an individual attempts to climb the railing system (see merged translation of Kim ‘973, page 3 paragraph [0011]).
Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2016/137058 A1) and Clune (US 0,564,591 A) as applied to claim 1, and further in view of Gilberti (US 5,784,932 A).
Regarding claim 5, the combination of Kim and Clune teaches a stumbling member (340 of Kim), but does not expressly teach wherein the stumbling member is made of an elastic material.
However, Gilberti teaches stumbling members (bearings 36) made of precision molded polymers such as nylon, delrin, or polyethylene in order to provide reduced cost and improved performance, as the polymer stumbling members of Gilberti do not require lubrication for prolonged periods of use (see Gilberti Column 5 lines 50-55). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Clune, with Gilberti, such that it comprises polymer stumbling members in order to provide reduced cost and improved performance, as polymer stumbling members do not require lubrication for prolonged periods of use (see Gilberti Column 5 lines 50-55).
Claim(s) 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2016/137058 A1) and Clune (US 0,564,591 A) as applied to claim 1, and further in view of Kim ‘910 (WO 2004/101910 A1).
Regarding claim 6, the combination of Kim and Clune teaches wherein the pipe (220 of Kim) is made of a transparent material (see attached Google Patents translation of Kim page 7, lines 11-13), but does not expressly teach as claimed wherein a message is displayed on the pipe.
However, Kim ‘910 teaches indicating parts (20) such as directional arrows being displayed on the pipe of the railing system, in order to guide individuals to safety locations during an emergency (see Abstract of Kim ‘910). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Kim and Clune, with Kim ‘910, such that it comprises directional arrows being displayed on the pipe of the railing system, in order to guide individuals to safety locations during an emergency (see Abstract of Kim ‘910). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                           
/Josh Skroupa/Primary Examiner, Art Unit 3678